Citation Nr: 0528873	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-11 926A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran's representative submitted a 
motion in October 2005 to advance the case on the docket.  
The Board granted the motion.


FINDINGS OF FACT

1.  The veteran has sensorineural hearing loss that is not 
related to military service and was not shown to be present 
until many years after service. 

2.  The veteran has tinnitus that is not related to military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran served briefly as an 
armorer in a bomber squadron before being medically 
discharged for reasons unrelated to the issues here.  The 
veteran's service medical records (SMRs) are of record, and 
they show no evidence of any ear or hearing abnormality at 
the time of induction.  The report of his induction 
examination showed a whispered voice examination which 
revealed normal hearing acuity of 15/15.  There are no SMR 
entries related to complaints of or treatment for ear or 
hearing related issues.  An examination given the month 
before discharge showed no complaints regarding the ears or 
hearing, and no such abnormalities were found.  A post-
service VA examination in January 1946 related to other 
issues noted that the veteran's eardrums were normal in 
appearance.  A whispered voice examination revealed normal 
hearing acuity of 20/20.  

The veteran submitted a claim in July 2002 for residuals of 
bilateral ruptured ear drums, contending that hearing loss 
shown on a recent audiological test was attributable to his 
military service on flight lines and flying in aircraft.  Of 
record is the report of an audiological consultation dated in 
July 2002.  The July 2002 audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
65
LEFT
25
35
55
60
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

In a statement from the veteran received in January 2003, he 
contended that he was made to fly with a very bad cold while 
in service, which resulted in his experiencing popping in 
both ears, and pain in the right ear.  He averred that he was 
told at sick call later that he had ruptured both ear drums.  
This is not recorded in the veteran's SMR.

The veteran was afforded a VA ear disease examination 
conducted in April 2003.  The examining physician noted the 
veteran's reported history of having ruptured both eardrums 
while flying in service.  The examiner noted that both of the 
veteran's eardrums were normal, as were his nose, 
nasopharynx, mouth, larynx, and neck.  

The veteran was given an audiological evaluation later in 
April 2003.  The audiologist noted that the veteran reported 
bilateral hearing loss which he first noticed approximately 
25 to 30 years earlier (1973 to 1978).  The veteran reported 
that his right ear was worse than his left, and that he had 
the most trouble with women's voices, listening to 
television, and hearing at meetings and conferences.  The 
veteran also reported intermittent bilateral tinnitus, the 
onset of which was reported to have been 10 years prior 
(1993).  The veteran noted his exposure to noises, without 
hearing protection, associated with his military experience.

Audiological testing reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
75
85
LEFT
50
55
70
75
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  The 
audiologist noted that the pure tone test results indicated a 
moderate-sloping-to-profound sensorineural hearing loss 
bilaterally, with speech reception thresholds in agreement 
with puretone test results.  The examiner opined that, due to 
the delay of onset of the symptoms as reported by the 
veteran, it was not at least as likely as not that his 
hearing loss or tinnitus was related to military service.  

In a statement received in April 2004, the veteran noted 
that, in addition to his in-service noise exposure, following 
military service he worked in a quiet environment in small 
aircraft repair until 1948.  He then worked as a line 
mechanic for a major airline.  In 1954 he began work with an 
aircraft manufacturer, where he worked for 33 years.  He 
noted that his pre-employment physical at the airline showed 
he had three ear perforations in the right ear, and he stated 
that at that time he had what he described as a low level 
sound problem.  He noted that when he was hired at the 
aircraft manufacturer, the pre-employment examination showed 
the ear perforations and low level sound problems in both 
ears.  He also noted that the aircraft manufacturer gave him 
"ear piece amplifiers."  He noted that over the years since 
retirement his hearing slowly got worse.

The veteran was afforded another audiological examination in 
May 2005.  Otoscopic examination revealed impacted cerumen in 
the left ear and excessive cerumen in the right ear.  After 
the ears were cleaned, there was not enough time remaining to 
conduct the scheduled audiological testing.  The veteran was 
rescheduled for testing later in May 2005.  The examiner was 
asked to provide an opinion as to whether any hearing loss 
and tinnitus found at the examination was due to in-service 
acoustic trauma, post-service acoustic trauma, family history 
of hearing loss, use of ototoxic drugs, or some other cause.  
The examiner noted that an opinion was not possible because 
the veteran had not responded appropriately during the 
examination.  His test performance had not matched his 
ability and there was a discrepancy that indicated that his 
responses reflected a lack of cooperation with the test 
procedures.  It was felt that this was indicative of a 
functional loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they have become manifest to a degree of 
10 percent or more within one year of leaving military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

There is no evidence of record that the veteran's hearing 
loss was manifested to a compensable degree in the year after 
leaving military service.  Consequently, he may not be 
presumptively service connected for sensorineural hearing 
loss.  Id.

Here, there is clear medical evidence of current disabilities 
as evidenced by the hearing loss and report of tinnitus noted 
in the July 2002 and March 2003 audiological examinations.  
However, while there is evidence the veteran was exposed to 
noise while in service, there is no medical evidence of an 
in-service injury of difficulty with hearing acuity or 
tinnitus.  As noted, the veteran's SMRs show no complaints or 
treatment involving the ears or hearing.  Notwithstanding the 
veteran's averment that he suffered bilateral ruptured 
eardrums in service, the SMR contains no evidence of that.  
The VA examination given in January 1946, a little more than 
two years after discharge, reported that the veteran's 
eardrums were normal in appearance, and that hearing was 
normal.  (The VA examination given in April 2003 also noted 
that the veteran's eardrums appeared normal.)  

In addition to there being no medical evidence of in-service 
incurrence or aggravation of an injury or disease related to 
hearing loss or tinnitus, there is no medical evidence of a 
nexus between the current disabilities and the veteran's 
military service.  In fact, the April 2003 VA examiner opined 
that it was not at least as likely as not that the veteran's 
hearing loss or tinnitus was service related.  The examiner 
provided as a rationale for this opinion the delay of onset 
of the symptoms, at least 30 years as reported by the 
veteran.  Without competent medical evidence of a nexus 
between the current disability and any in-service disease or 
injury, such as in-service noise exposure, service connection 
for hearing loss and tinnitus is not warranted.  (The Board 
notes that the earliest objective evidence of record of 
hearing loss is the July 2002 VA hearing examination noted 
above.)

The only evidence of record supportive of the veteran's claim 
that his current hearing loss and tinnitus are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion evidence, by its very nature, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a layperson to describe the 
symptoms he experiences, he is not competent to provide 
medical opinion as to their onset.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current hearing loss or tinnitus is not traceable 
to disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2002, several months before the RO's initial adverse 
decision, and in a follow-up notification dated in June 2005.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to hearing loss and tinnitus, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also specifically requested 
that the veteran provide any evidence or information he had 
pertaining to his claim.  The RO provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  The Board notes 
that the veteran identified the names of the airline and the 
aircraft manufacturer he worked for, and he averred that the 
pre-employment examinations at each showed abnormalities in 
his hearing.  However, there is no evidence of record that he 
ever returned signed VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, which were provided along with the two notifications 
sent to him.  Without authorization to obtain private medical 
records on his behalf, no attempt could be made to obtain 
these records.  See 38 C.F.R. § 3.159(c)(1)(i) (claimant must 
cooperate fully with VA's efforts to obtain relevant records 
from non-Federal custodians).  The RO also secured 
examinations during the pendency of his claim in order to 
determine whether the veteran's current disabilities are a 
result of his military service.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


